Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/237,062, filed 12/31/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	None of the string carrier including a screw shaft, a mechanical shaft and motorized means to activate the carrier to cock the crossbow (e.g. claims 8-20) where discloses in any of the earlier applications which applicant claim the benefit from as a continuation of.
	With respect to claim 1, none of the earlier applications, which the current application claiming the benefit of as a continuation, are including a first and second pulleys ,a first and second cams, wherein power cables are translate between the pulleys and the cams, as claimed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cocking handle (e.g. claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 2, 5, 6 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, and 10 of U.S. Patent No. 10,254,073 in view of Popov et al US 8,997,728 (“Popov”).
	The ‘073 claiming a similar crossbow of the above claims , with frame, limbs, first and second cam assemblies with journals, a bowstring, and power cables translate between the cam assemblies, wherein the cables are within channels that non-co planar, and as the  crossbow drawn, the cams (the related journal/s) rotates at a given angle, aside from a first pulley attached to the first flexible limb; a second pulley attached to the second flexible limb.
	However, the use of a first pulley attached to the first flexible limb; a second pulley attached to the second flexible limb is well known as taught by Popov (cam/roller 9 and/or 8 connected to limbs 2) (Fig. 2; 3:14+)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form ‘073 with such pulleys attached to the first flexible limb and second flexible limb as taught by Popov for the reason that a skilled artisan would have been motivated to enhance the energy transfer as the crossbow drawn and the cables are translate upon the pulley system.
Claims 1, 2, 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 10, 12 and 13 of U.S. Patent No. 10, 209,026 in view of Popov. 
Claims 1, 2, 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6, of U.S. Patent No. 9,494,379 in view of Popov
Claims 1, 2, 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6 and 11 U.S. Patent No. 9,879,936 in view of Popov.
Claims 1, 2, 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-8 of U.S. Patent No. 10, 962,322. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above claim and each of the Patents are claiming a similar crossbow, with frame, limbs, first and second cam assemblies with journals, a bowstring, and power cables translate between the cam assemblies, wherein the cables are within channels that non-co planar, and as the  crossbow drawn, the cams (the related journal/s) rotates at a given angle, aside from a first pulley attached to the first flexible limb; a second pulley attached to the second flexible limb.
	However, it would have been obvious to include a first pulley attached to the first flexible limb; a second pulley attached to the second flexible limb to each of the above patents as taught by Popov for a similar reasons discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “a first channel disposed on a first plane that is substantially perpendicular to the first axis” and thereafter “a second channel being non co-planar with the first channel the second cam assembly”.
	First, what structure applicant regard as “a channel”? the specification is unclear to what specific structure it consider as “ a channel”.  Similar, what is “a non-co-planar with the channel” (e.g. lines 14)? Again, the specification is not so specific what is that applicant sought to claim by such limitations that are not so well-known in the art.
	Second, what is “ a direction”, i.e. a “first direction”? the cam is a circular in shape what and where is “a direction”? Same applies with regard to the second cam and the “second direction” and “channels” as claimed.
	Also, it is unclear what is meant by “the draw string departs the second draw string journal at a second location as the draw string unwinds from the second draw string journal” (lines 28 and 29).
	In lines 32+, the claim define “a gap extends between the first location and a second location”, to which “ gap” the claim referred to? what are the locations? The specification discussed a gap (e.g. [0040]+) is this gap is related to a fix position? It seems as something is missing by defining such “a gap” and it is unclear to what structure applicant referred to while claiming  “first and second location and a gap extends between the locations”. 
	Also, the claim recites an included angle (lines 34 and 35).  According to the original disclosure such angle is related to a string carrier, as states in at least [0047] ”included angle 135 is the angle defined by the draw string 132 on either side of the string carrier 122 when in the drawn configuration 136”.  However, the device of claim 1 is lacking such “string carrier” and thus it is unclear to what “included angle” the claim referred to.
	Lastly, The term “plane that is substantially perpendicular” in claim e.g. line 12 is a relative term which renders the claim indefinite. The term “plane that is substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	
	 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov et al US 8,997,728 (“Popov”) in view of Norkus US 7,578,289 (“Norkus”).
	As per claim 1, Popov discloses a crossbow (Fig. 2 1:50-2:67 and 3:15-41), comprising: a frame including: a riser, and a center rail (limbs 1 and barrel 3)(Fig. 2; 3:14+); 
	a first flexible limb attached to the frame; a second flexible limb attached to the frame (limbs 2)(Fig. 2; 3:14+); 
	a first pulley attached to the first flexible limb; a second pulley attached to the second flexible limb (construed as cam/roller 9 and/or 8 connected to limbs 2) (Fig. 2; 3:14+); 
	a first cam assembly attached to the frame and rotatable about a first axis, the first cam assembly (construed as a first cam/roller 10 connected to limbs 1 and configure to receive string 6 and strings 7) (Fig. 2; 3:14+);
	a second cam assembly attached to the frame and rotatable about a second axis, the second cam assembly(construed as a second cam/roller 10 connected to limbs 1 and configure to receive string 6 and strings 7) (Fig. 2; 3:14+); 
	a draw string received by the first cam assembly and the second cam assembly (string 6 received by cams/rollers 10) (Fig. 2; 3:14+), wherein: the draw string unwinds from the first cam assembly and the second cam assembly as the draw string translates from a released configuration to a drawn configuration (note Fig. 2 in conjunction to 1:50-2:67 as Popov described the structure and operation of the crossbow as to draw the crossbow into a drawn configuration) , the draw string departs the first draw string journal at a first location as the draw string unwinds from the first cam assembly, the draw string departs the second draw cam assembly at a second location as the draw string unwinds from the second draw string journal, a gap that extends between the first location and the second location (again note Fig. 2 in conjunction to the discussion in 1:50+ as the drawstring drawn, to such locations), and in the drawn configuration, the draw string has an included angle of less than about degrees between the first location and the second location (as the draw string 6 drawn, the angle between the string 6 and the frame (1/3) as a drawn configuration, construed as such “included angle”); 
	a first power cable having a first end attached to the first cam assembly, the first power cable extending around the first pulley, and attached at a second end to the second flexible limb; and a second power cable having a third end attached to the second cam assembly, the second power cable extending around the second pulley, and attached at a fourth end to the first flexible limb (construed as cable strings 7 that are connected between cam/roller/pulleys 9 and cam/rollers 10) (Fig. 2; 3:14+).
	Note: with regard to the “gap”, “locations”, “and included angle”, to the best of his understating the examiner construed such position, within Popov as the drawstring is drawn and the gap is formed between the different cams.
	Popov is not specific regarding the first cam assembly including: a first draw string journal having a first channel disposed on a first plane that is substantially perpendicular to the first axis, and a first power cable take-up journal having a second channel that extends in a first direction and about the first axis, the second channel being non co-planar with the first channel the second cam assembly including: a second draw string journal having a third channel disposed on a second plane that is substantially perpendicular to the second axis, and a second power cable take-up journal having a fourth channel that extends in a second direction and about the second axis, the fourth channel being non co-planar with the third channel.
	Popov is not specific regarding the gap that extends between the first location and the second location is about one inch to about six inches and included angle of less than about seven degrees between the first location and the second location, at the draw configuration.
	With respect to the cam means, Norkus discloses a first cam assembly including: a first draw string journal having a first channel disposed on a first plane that is substantially perpendicular to the first axis, and a first power cable take-up journal having a second channel that extends in a first direction and about the first axis, a second channel being non co-planar with the first channel the second cam assembly including: a second draw string journal having a third channel disposed on a second plane that is substantially perpendicular to the second axis, and a second power cable take-up journal having a fourth channel that extends in a second direction and about the second axis, the fourth channel being non co-planar with the third channel (cams 18 and 20 including bowstring journal (groove 28) to receive bowstring 22 and power cables journals (grooves 30) to receive power cables 24 and 26)(Figs. 5 and 7; 2:66-3:19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov’s first and second cam assemblies wherein the first cam assembly including: a first draw string journal having a first channel disposed on a first plane that is substantially perpendicular to the first axis, and a first power cable take-up journal having a second channel that extends in a first direction and about the first axis, the second channel being non co-planar with the first channel the second cam assembly including: a second draw string journal having a third channel disposed on a second plane that is substantially perpendicular to the second axis, and a second power cable take-up journal having a fourth channel that extends in a second direction and about the second axis, the fourth channel being non co-planar with the third channel as taught by Norkus for the reason that a skilled artisan would have been motivated by Norkus’ suggestions to use such cam assemblies to achieve a particular draw force characteristics (3:10-19).  Such modified assemblies to the cam assembles would have enhanced Popov’s draw force characteristics, which is much desire within the field of crossbows.
	With respect to the “the gap at about 6 inches” and “ included angle less than 7º”, in the draw configuration, although Popov is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov’s with such dimensions as claimed for the reason that a skilled artisan would have been motivated in discovering an optimum dimension as the crossbow drawn to provide the optimum drawn configuration to achieve an optimum drawn-to-release an object/arrow/bolt therefrom.  
	In sum, as best as understood, the modified Popov would have cams that including such channels (e.g. grooves) with a non co-plnar (best as understood as helical grooves), according to the teachings of Norkus, and while the crossbow would have been drawn, such gap (between location) and an included angle would have been performed. 
	As per claim 2, with respect to wherein: the first draw string journal is offset in the first direction from the first power cable take- up journal by about one inch; and the second draw string journal is offset in the second direction from the second power cable take-up journal by about one inch, note Norkus’ Fig. 7, as the drawstring journal (groove 28) is at an angle to the power cable journal (30), i.e. offset.  
	With respect to such offset by “1 inch”, again note the examiner discussion above as it is not inventive to discover the optimum or workable ranges by routine experimentation.  The examiner asserts that it would have been obvious to form such dimension within the modified Popov- Norkus to form a cam assembly to allow the optimum drawn as the power cables-draw string are translate upon the cam assembly as the crossbow is operate into a drawn configuration.
 	As per claim 4, with respect to wherein the gap between the first location and the second location in the drawn configuration is less than about two inches, again note the examiner discussion above as it is not inventive to discover the optimum or workable ranges by routine experimentation.  The examiner asserts that it would have been obvious to form such dimension within the modified Popov- Norkus for the same reasons discussed above with respect to claim 1.
	As per claim 5. The crossbow of claim 1, wherein: the first power cable take up journal rotates at least 270 degrees as the draw string moves between the released configuration and the drawn configuration; and the second power cable take up journal rotates at least 270 degrees as the draw string moves between the released configuration and the drawn configuration, note Norkus’s Fig. 7 and 2:66-3:19 as such arrangement of the cam assemblies is configure to revolve through approximately 720º, i.e. at least 270º.
	As per claim 6, with respect to wherein: the second channel comprises a first helical channel that extends in the first direction, about the first axis; and the fourth channel comprises a second helical channel that extends in the second direction, about the second axis, note Norkus’s Fig. 7 and 3:5+ as Norkus states ”The grooves 30 for the cables 24 and 26 are helical in shape”
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov and Norkus as applied to claim 1 above, and further in view of Carrol US 2016/0265866 (“Carrol”).
	As per claim 3, Popov is not specific regarding further comprising a string cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration.
	However, Carrol discloses further comprising a string cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration (froe-end 19 is a cover for string 29)(Figs. 1, 6 and 15 in conjunction to [0028]-[0030]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov’s further comprising a string cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration as taught by Carrol for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming such cover to protect the string from tearing and alike as well as provide protective cover to avoid injuries to the user.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov and Norkus as applied to claim 1 above, and further in view of Yehle US 7,748,453 (“Yehle”) and Yehle US 7,770,567 (“Yehle I”).
	As per claim 7, Popov is not specific regarding further comprising: a string carrier attached to the center rail, the string carrier being configured to: engage with the draw string when the draw string is in the released configuration, and move the draw string to the drawn configuration, the string carrier including: a catch movable between a closed position that engages the draw string and an open position that releases the draw string, a sear moveable between a cocked position in which the sear retains the catch in the closed position and a de-cocked position that releases the catch to the open position, and a safety moveable between a free position and a safe position that prevents the catch moving to the open position; and a trigger attached to the center rail that selectively moves the catch from the closed position to the open position that releases the draw string.
	However, Yehle discloses a string carrier (116) coupled with trigger mechanism 20 (Figs. 2-5; 4:52-5:10; Yehle indicate that his trigger-string carrier is such as in Yehle I).
	Yehle I discloses the string carrier including: a catch movable between a closed position that engages the draw string and an open position that releases the draw string (caliper 62), a sear moveable between a cocked position in which the sear retains the catch in the closed position and a de-cocked position that releases the catch to the open position (sear 64 and/or sear 66) , and a safety moveable between a free position and a safe position that prevents the catch moving to the open position (safety 20)(Figs. 1-6 and 2:33-3:55; note Figs. 2-4 as the crossbow in a cocked, drawn position and ready to be fire, to include a movement of the safety; note Figs. 5 and 6 after the release configuration).
	    Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov’s crossbow with a string carrier attached to the center rail, the string carrier being configured to: engage with the draw string when the draw string is in the released configuration, and move the draw string to the drawn configuration, the string carrier including: a catch movable between a closed position that engages the draw string and an open position that releases the draw string, a sear moveable between a cocked position in which the sear retains the catch in the closed position and a de-cocked position that releases the catch to the open position, and a safety moveable between a free position and a safe position that prevents the catch moving to the open position; and a trigger attached to the center rail that selectively moves the catch from the closed position to the open position that releases the draw string as taught by Yehle/ Yehle I for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a crossbow utilizing drawn means to enhance the draw configuration of the bow to insure an easy and optimize drawn via mechanical means, which among other things reduces user’s fatigue.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov and Norkus as applied to claim 1 above, and further in view of Wohleb US 9,341,432 (“Wohleb”)
	As per claim 8, Popov is not further comprising: a string carrier attached to the center rail, the string carrier being configured to: engage with the draw string when the draw string is in the released configuration, and move the draw string to the drawn configuration; at least one screw shaft attached to the center rail and operatively coupled to the string carrier, wherein rotation of the at least one screw shaft moves the string carrier along the center rail; and a trigger attached to the center rail that selectively releases the draw string from the string carrier when the draw string is in the drawn configuration.
	However, Wohleb discloses a string carrier attached to the center rail, the string carrier being configured to: engage with the draw string when the draw string is in the released configuration, and move the draw string to the drawn configuration; at least one screw shaft attached to the center rail and operatively coupled to the string carrier, wherein rotation of the at least one screw shaft moves the string carrier along the center rail (yoke 72 attached to central rail, via housing 12, to translate bowstring 34 into drawn configuration; the assembly further includes a screw shaft, rod 46 to rotate and operatively translate the yoke, string carrier, to cock bowstring 34)(Figs. 1, 2 and 4 2:26-3:63; note Fig. 5 and 3:1+ as the use of the drawing device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov’s with a string carrier attached to the center rail, the string carrier being configured to: engage with the draw string when the draw string is in the released configuration, and move the draw string to the drawn configuration; at least one screw shaft attached to the center rail and operatively coupled to the string carrier, wherein rotation of the at least one screw shaft moves the string carrier along the center rail as taught by Wohleb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a crossbow utilizing drawn means to enhance the draw configuration of the bow to insure an easy and optimize drawn via mechanical means, which among other things reduces user’s fatigue.
	With respect to and a trigger attached to the center rail that selectively releases the draw string from the string carrier when the draw string is in the drawn configuration, it is inherent within Wohleb to include such trigger means and note also Popov’s 2:41-55 regarding triggering means, and within the modified Popov and Wohleb the trigger that attached to the center rail would have selectively releases the draw string from the string carrier when the draw string is in the drawn configuration in order to fire the crossbow.
	As per claim 9, with respect to further comprising a cocking mechanism attached to the center rail, the cocking mechanism being configured to rotate the at least one screw shaft to move the string carrier along the center rail, the cocking mechanism including: a motor mechanically coupled to the at least one screw shaft; and a battery pack electrically coupled to the motor, note Wohleb’s Figs. 1 and 2 as well as 2: 36-42 and 3:1-5 regarding motor 58 and power supply/battery 92/94.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov, Norkus and Wohleb as applied to claim 8 above, and further in view of Yehle.
  	As per claim 10, with respect to further comprising a cocking mechanism attached to a proximal end of the center rail, the cocking mechanism being configured to rotate the at least one screw shaft to move the string carrier along the center rail, Wohleb discloses a cocking mechanism included a yoke 72 attached to central rail, via housing 12, to translate bowstring 34 into drawn configuration; the assembly further includes a screw shaft, rod 46 to rotate and operatively translate the yoke, string carrier, to cock bowstring 34)(Figs. 1, 2 and 4 2:26-3:63; note Fig. 5 and 3:1+ as the use of the drawing device); note Wohleb’s Figs. 1 and 2 as well as 2: 36-42 and 3:1-5 regarding motor 58 and power supply/battery 92/94. 
	Wohleb is not specific regarding the cocking mechanism including: a one-way bearing configured to: permit rotation of the at least one screw shaft in response to rotation of a cocking handle in a third direction to move the draw string to the drawn configuration, and prevent rotation of the at least one screw shaft in fourth direction that is opposite the third direction such that the string carrier is retained in a current location along the center rail during a release of the cocking handle; and a mechanical clutch that selectively decouples the one-way bearing from the at least one screw shaft, the mechanical clutch being configured to permit rotation of the at least one screw shaft in fourth opposite direction such that rotation of the cocking handle in the fourth direction moves the string carrier towards a distal end of the center rail, the distal end of the center rail being opposite the proximal end of the center rail.
	However, Yehle discloses a cocking mechanism including: a one-way bearing configured to: permit rotation of the at least one screw shaft in response to rotation of a cocking handle in a third direction to move the draw string to the drawn configuration, and prevent rotation of the at least one screw shaft in fourth direction that is opposite the third direction such that the string carrier is retained in a current location along the center rail during a release of the cocking handle; and a mechanical clutch that selectively decouples the one-way bearing from the at least one screw shaft, the mechanical clutch being configured to permit rotation of the at least one screw shaft in fourth opposite direction such that rotation of the cocking handle in the fourth direction moves the string carrier towards a distal end of the center rail, the distal end of the center rail being opposite the proximal end of the center rail (the cocking mechanism includes a one-way rotary clutch 108 to engage catch 116 via gear mechanism and a drive member such as chain 114 to translate the catch between release and drawn configuration; note Figs. 7 and 8 as the structure of the gears and the clutch in conjunction to Figs. 3-5 as operating the catch 116 (see 2:52-4:58 as Yehle discussed the mechanism of the cocking mechanism to include the one-way clutch; note 4:68-5:10 as the manner of drawing the bow, as drawing of carrier 116 to the “firing position/backwards” ; note 5:11+ as the coking mechanism-one way clutch allow re-cocking of the bow as designment of pawl 110 allow a reverse rotation of drive gear 102 to return the carrier forward.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Popov- Wohleb’s cocking mechanism including: a one-way bearing configured to: permit rotation of the at least one screw shaft in response to rotation of a cocking handle in a third direction to move the draw string to the drawn configuration, and prevent rotation of the at least one screw shaft in fourth direction that is opposite the third direction such that the string carrier is retained in a current location along the center rail during a release of the cocking handle; and a mechanical clutch that selectively decouples the one-way bearing from the at least one screw shaft, the mechanical clutch being configured to permit rotation of the at least one screw shaft in fourth opposite direction such that rotation of the cocking handle in the fourth direction moves the string carrier towards a distal end of the center rail, the distal end of the center rail being opposite the proximal end of the center rail as taught by Yehle for the reason that a skilled artisan would have been motivated in use of a known technique to improve a similar device in the same way of forming a crossbow with a cocking mechanism utilizing such mechanical bearings to allow easy and safe manner of cocking a crossbow yet provide easy and safe mans to allow de-cocking of the crossbow.       
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov, Norkus, Wohleb, and Yehle  as applied to claim10 above, and further in view of Kempf et al US 10,359,254 (“Kempf”).
	As per claim 11, the modified Popov is not specific regarding wherein the at least one screw shaft comprises a first screw shaft and a second screw shaft, further comprising a timing mechanism that synchronizes rotation of the first screw shaft and the second screw shaft.
	However, Kempf discloses wherein the at least one screw shaft comprises a first screw shaft and a second screw shaft (carriage shaft assemblies 60-62)(Figs. 1, 1C, 2A, 3A, 4, 4Band 5A-6B; 3:62-4:20).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Popov- Wohleb’s at least one screw shaft comprises a first screw shaft and a second screw shaft as taught by Kempf for the reason that a skilled artisan would have been motivated by Kempf’s suggestions to form a crossbow with built-in electric cocking, which has no flexible chords or chains; may be manually or electrically operated; and uses a proven linear motion type mechanism to cock and de-cock a crossbow (1:40-44).
	With respect to further comprising a timing mechanism that synchronizes rotation of the first screw shaft and the second screw shaft, since no specific mechanism was claimed the examiner construed the electronic-mechanical gears-to-screw shaft as such timing mechanism as shown in at least in Figs. 5A-6B to include a switch 36, and/or clutch pack 28; or controller (1:67-2:21).  Note also 2:11+ as well as 4:62+ as the manipulation of the gears via the switch-motor-clutch, and etc. are such mechanism to synchronize the rotation of shaft assemblies 60-62.   
Claim(s) 12-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehle in view of Wohleb.
	As per claim 12, Yehle discloses a cocking system for a crossbow that has at least a first flexible limb attached to a riser and second flexible limb attached to the riser, and a draw string that translates along a center rail of the crossbow between a released configuration and a drawn configuration (crossbow 10 with draw mechanism)(Figs. 1-8; 2:25-5:49), the cocking system comprising: 
	a string carrier received by the center rail, the string carrier being configured to translate between a first position to engage with the draw string when the draw string is in the released configuration, and a second position to move the draw string to the drawn configuration (carrier 116)(Figs. 1 and 2 as the carrier upon the crossbow; Figs. 3-5 and 2:43-51; 4:34-57); 
	at least drive means attached to the center rail and engaged with the string carrier, wherein rotation of the at least one screw shaft translates the string carrier along the center rail between the first position and the second position (chain 114 engages with carrier 116)(Figs. 4 and 5; 4:34-57); 
	a one-way bearing engaged with the at least one drive means, the one-way bearing being configured to: permit rotation of the at least one drive means in response to a rotation of a cocking handle in a first direction to move the string carrier to the second position, and prevent rotation of the at least one drive means in a second direction such that the string carrier is retained in a current location along the center rail during a release of the cocking handle; 
	and a mechanical clutch that selectively disengages the one-way bearing and the at least one drive means to permit rotation of the at least one drive means in the second direction, wherein rotation of the cocking handle in the second direction moves the string carrier to the first position (the cocking means includes one way clutch 108, gears  102, 104, 106, and pawl 110; as well as one-way clutch 108; note Figs. 4-8 and 3:4-4:51 as the structure of the cocking mechanism; note Figs. 6-8 and 3:26-50 as the manipulation of the pawl in conjunction to the retaining gear as to allow rotation in a desire direction, to draw the bow (i.e. rotation in a first direction) or to de-cock the bow (i.e. rotation at a second direction); also, note 4:57-5:7 as the operation of the cocking bow, while using a hand crack or other mechanism (4:61+) to rotate the drive gear 102, in a first direction as the catch is drawn rearward to the barrel 12 to place the bowstring 18 at the drawn position; reveres rotation of the handle (i.e. a second direction) as manipulate the clutch/pawl mean results in de-cocking the crossbow as the carrier move forward along the barrel (5:11-40). 
	Yehle is not specific regarding the drive means is at least one screw shaft.
	However, the use of at least one screw shaft within cocking systems for bow is well known as taught by Wohleb (yoke 72 attached to central rail, via housing 12, to translate bowstring 34 into drawn configuration; the assembly further includes a screw shaft, rod 46 to rotate and operatively translate the yoke, string carrier, to cock bowstring 34)(Figs. 1, 2 and 4 2:26-3:63; note Fig. 5 and 3:1+ as the use of the drawing device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Yehle’s drive means as at least one screw shaft  as taught by Wohleb for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another suitable to translate a string carrier upon a crossbow to cock the crossbow.  As states by Yehle “Instead of chain 114, any other suitable tension member can be engaged with the rotary drive member and connected to the catch 116, e.g., a chain, a cable, a belt, a ribbon, or other suitable tension member.”(4:52+).  Thus, utilizing at least one screw shaft (as taught by Wohleb) would have been an equivalent, suitable drive, rotary drive to translate the carrier between a drawn and release configurations.
	As per claim 13, with respect to further comprising: a motor mechanically coupled to the at least one screw shaft; and a battery pack electrically coupled to the motor, note Wohleb’s Figs. 1 and 2 as well as 2: 36-42 and 3:1-5 regarding motor 58 and power supply/battery 92/94. 
	As per claim 14, with respect to wherein: the string carrier includes: a catch movable between a closed position that engages the draw string and an open position that releases the draw string, a sear moveable between a cocked position to retain the catch in the closed position and a de-cocked position that releases the catch to the open position, and a safety moveable between a free position and a safe position that prevents the catch from moving to the open position; and the crossbow further includes a trigger attached to the center rail that selectively releases the draw string from the string carrier while the string carrier is in the second position, attention to Yehle’s 4:36-41” The catch 116 is arranged to retain the bowstring 18 of the crossbow 10 as it is drawn. The catch 116 can take any suitable form, including a hook, a claw, a caliper as shown in the drawings or in co-pending U.S. non-provisional application Ser. No. 11/763,155 (incorporated by reference as if fully set forth herein)”.
	In that regard attention to Yehle I, wherein Yehle I discloses the string carrier including: a catch movable between a closed position that engages the draw string and an open position that releases the draw string (caliper 62), a sear moveable between a cocked position in which the sear retains the catch in the closed position and a de-cocked position that releases the catch to the open position (sear 64 and/or sear 66) , and a safety moveable between a free position and a safe position that prevents the catch moving to the open position (safety 20)(Figs. 1-6 and 2:33-3:55; note Figs. 2-4 as the crossbow in a cocked, drawn position and ready to be fire, to include a movement of the safety; note Figs. 5 and 6 after the release configuration).
	As per claim 16, with respect to wherein: a first portion of the draw string is engaged with a first cam attached to the riser; and a second portion of the draw string is engaged with a second cam attached to the riser, note Yehle’s Fig.1 as the bowstring 18 engages cams (i.e. first and second cams) attached to riser (barrel 12) via respective limbs 16a-16b.
	As per claim 18, Yehle discloses a method of cocking a crossbow (cocking crossbow 10)(Figs. 1-8; 2:25-5:49), comprising: 
	engaging a string carrier of a crossbow with a draw string of the crossbow (engaging string carrier 116 with drawstring 18)(Figs. 1 and 2; 2:42-52; 4:34-5:40); 
	and rotating a drive means of the crossbow in a first direction to translate the string carrier from a first position in which the crossbow is in a released configuration to a second position in which the crossbow is in a drawn configuration (utilizing a hand crank (4:61+) in one direction to move the carrier 116 rearward into a drawn configuration) , wherein: the drive means is restricted from rotating in a second direction via a one-way bearing that engages with the drive means in instances where rotation of the drive means in the first direction is ceased (one way clutch 108, gears  102, 104, 106, and pawl 110; as well as one-way clutch 108; note Figs. 4-8 and 3:4-4:51 as the structure of the cocking mechanism; note Figs. 6-8 and 3:26-50 as the manipulation of the pawl in conjunction to the retaining gear as to allow rotation in a desire direction, to draw the bow (i.e. rotation in a first direction); and the drive means is permitted to rotate in the second direction in instances where a clutch is actuated to disengage the one-way bearing and the drive means (reveres rotation of the handle (i.e. a second direction) as manipulate the clutch/pawl mean results in de-cocking the crossbow as the carrier move forward along the barrel) (5:11-40).
	Yehle is not specific regarding the drive means is a screw shaft.
	However, the use of at least one screw shaft within cocking systems for bow is well known as taught by Wohleb (yoke 72 attached to central rail, via housing 12, to translate bowstring 34 into drawn configuration; the assembly further includes a screw shaft, rod 46 to rotate and operatively translate the yoke, string carrier, to cock bowstring 34)(Figs. 1, 2 and 4 2:26-3:63; note Fig. 5 and 3:1+ as the use of the drawing device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Yehle’s drive means a screw shaft  as taught by Wohleb for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another suitable to translate a string carrier upon a crossbow to cock the crossbow.  As states by Yehle “Instead of chain 114, any other suitable tension member can be engaged with the rotary drive member and connected to the catch 116, e.g., a chain, a cable, a belt, a ribbon, or other suitable tension member.”(4:52+).  Thus, utilizing at least one screw shaft (as taught by Wohleb) would have been an equivalent, suitable drive, rotary drive to translate the carrier between a drawn and release configurations.
	As per claim 19, with respect to wherein rotating the screw shaft comprises at least one of: rotating a cocking handle mechanically coupled to the screw shaft; or powering a motor mechanically coupled to the screw shaft, note Yehle’s 4:60+ regarding the use of a hand crank and note Wohleb’s Figs. 1 and 2 as well as 2: 36-42 and 3:1-5 regarding motor 58 and power supply/battery 92/94.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehle and Wohleb as applied to claims 12 and 18 above, and further in view of Carrol.
	As per claim 15, Yehle is not specific regarding further comprising a cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration.
	However, Carrol discloses further comprising a cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration (froe-end 19 is a cover for string 29)(Figs. 1, 6 and 15 in conjunction to [0028]-[0030]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Yehle’s further comprising a cover that substantially encloses the draw string as the draw string translates between the released configuration and the drawn configuration as taught by Carrol for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming such cover to protect the string from tearing and alike as well as provide protective cover to avoid injuries to the user.
	As per claim 20, Yehle is not specific regarding wherein the draw string is retained at least partially within a cover as the string carrier translates from the first position to the second position.
	However, Carrol discloses wherein the draw string is retained at least partially within a cover as the string carrier translates from the first position to the second position (froe-end 19 is a cover for string 29)(Figs. 1, 6 and 15 in conjunction to [0028]-[0030]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Yehle’s wherein the draw string is retained at least partially within a cover as the string carrier translates from the first position to the second position as taught by Carrol for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming such cover to protect the string from tearing and alike as well as provide protective cover to avoid injuries to the user.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehle and Wohleb as applied to claim 12 above, and further in view of Kempf.
	As per claim 17, Yehle- Wohleb is not specific regarding wherein the at least one screw shaft comprises: a first screw shaft attached to the center rail and disposed along a first side of the center rail; and a second screw shaft attached to the center rail and disposed along a second side of the center rail.
	However, Kempf discloses wherein the at least one screw shaft comprises: a first screw shaft attached to the center rail and disposed along a first side of the center rail; and a second screw shaft attached to the center rail and disposed along a second side of the center rail (carriage shaft assemblies 60-62)(Figs. 1, 1C, 2A, 3A, 4, 4Band 5A-6B; 3:62-4:20).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Yehle- Wohleb wherein the at least one screw shaft comprises: a first screw shaft attached to the center rail and disposed along a first side of the center rail; and a second screw shaft attached to the center rail and disposed along a second side of the center rail as taught by Kempf for the reason that a skilled artisan would have been motivated by Kempf’s suggestions to form a crossbow with built-in electric cocking, which has no flexible chords or chains; may be manually or electrically operated; and uses a proven linear motion type mechanism to cock and de-cock a crossbow (1:40-44).
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                              8/23/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711